DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 June 2022 has been entered.

Status of Claims
Receipt is acknowledged of the claim amendments and arguments/remarks filed on 02 June 2022. 
Claim 1 and 63-65 have been amended.
Claims 8, 19-34 and 41 are cancelled.
Claims 10-17 and 48 remains withdrawn from consideration.
Claims 1-7, 9, 18, 35-40, 42-47 and 49-67 are presented for examination herein, to the extent that the surfactant is a non-emulsifying wax, e.g. Applicant elected species.



Information Disclosure Statement
The information disclosure statement (IDS) filed 08/18/2022 has been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Rejections Maintained and Made Again

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9, 18, 35-40, 42-47 and 49-67 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 6-11, 14-17, 20-29 and 31-40 of copending Application No. 16/229,080 (hereafter ‘080). 
Regarding instant claims 1-7, 9, 18, 35-40, 42-47 and 49-67; the composition of claims 3, 6-11, 14-17, 20-29 and 31-40 of ‘080 is substantially the same as the instantly claimed composition (e.g. same ingredients, at least overlapping amounts of ingredients and substantially the same droplet sizes). The compositions necessarily have the same characteristics.
This is a provisional nonstatutory double patenting rejection.

Claims 1-7, 9, 18, 35-40, 42-47 and 49-67 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-10 and 12-31 of copending Application No. 16/229,145 (hereafter ‘145). 
Regarding instant claims 1-7, 9, 18, 35-40, 42-47 and 49-67; the composition of claims 1-10 and 12-25 of ‘145 is substantially the same as the instantly claimed composition (e.g. same ingredients, at least overlapping amounts of ingredients and substantially the same droplet sizes).  The compositions necessarily have the same characteristics.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant requests for the provisional rejections to be held in abeyance.
In response, a request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b) and 714.02).

Conclusion and Correspondence
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN P NGUYEN/
Examiner, Art Unit 1619



/Robert T. Crow/Primary Examiner, Art Unit 1634